Exhibit 10.2

 

[tslogo.jpg] 
TerreStar Networks
One Discovery Square
12010 Sunset Hills Rd. Suite 600
Reston, VA 20190

 


April 9, 2009


VIA HAND DELIVERY


Dennis Matheson
12010 Sunset Hills Road
Reston, VA 20190




Dear Dennis:


This letter (“Letter Agreement”) confirms our agreement concerning the extension
of the term of the employment agreement between TerreStar Networks Inc., a
Delaware corporation (the “Company”) and you, dated as of January 15, 2008 (the
“Employment Agreement”), as previously amended by the letter agreement, dated
May 20, 2008, and letter agreement dated November 24, 2008.  This Letter
Agreement serves to further amend the Employment Agreement as set forth below as
of this date.


The Company and you agree that the Employment Agreement is hereby amended in the
following regards:


1.           Term of Employment; Employment Period.


Sections 2 and 5 of the Employment Agreement state that the Employment Agreement
expires by its terms on May 20, 2009, unless the Company and you mutually
consent to a renewal or extension of the Employment Period before that
expiration date.  The Company and you hereby agree to extend the Employment
Period for a one-year Renewal Term such that the Employment Agreement will
expire by its terms on May 20, 2010.


2.           Miscellaneous.


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Virginia, without reference to principles of
conflict of laws.  Except as otherwise provided herein, capitalized terms in
this Letter Agreement shall have the meanings ascribed to them in the Employment
Agreement.  Except as modified by the terms of this Letter Agreement, the
Employment Agreement remains in full force and effect.  This Letter Agreement
shall not be modified, waived or amended except by a written agreement executed
by the parties hereto or their respective successors and legal
representatives.  This Letter Agreement shall inure to the benefit of and be
binding upon you, the Company and its successors and assigns.

 

--------------------------------------------------------------------------------


 

[tslogo.jpg] 
TerreStar Networks
One Discovery Square
12010 Sunset Hills Rd. Suite 600
Reston, VA 20190


 
If the foregoing terms are acceptable to you, please confirm your agreement by
signing your name below.  Your signature below will indicate that you are
entering into this Letter Agreement freely and with a full understanding of its
terms and effect.



 
Very truly yours,
     
/s/ Jeffrey W. Epstein
 
Jeffrey W. Epstein
 
President, TerreStar Networks Inc.
           
AGREED AND ACCEPTED:
       
/s/ Dennis Matheson
   
Dennis Matheson
         
Date:
April 9, 2009
   


 
 

--------------------------------------------------------------------------------